Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-28 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 3/11/2021.                     

Priority
Receipt is acknowledged of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-28 rejected under 35 U.S.C. 102(a)(1) as being anticipated by *Samsung (GB 2468419 A).
*Reference provided by Applicant in IDS

Regarding claim 1, Samsung teaches:
1. A method, comprising: 
applying, using a cryptographic circuit (fig. 9, 530), an encryption function (fig. 9, encryption circuits 1 and 2, 531, 532) to a message (fig. 9, data [as input to the encryption circuit]); and 
protecting the cryptographic circuit during the application of the encryption function to the message, the applying the encryption function and the protecting including: 
generating, using the message, a non-zero even number of different sets of shares (M1 and M2), each set of shares comprising a number P of shares (mask1 (M1) and mask2 (M2) from XOR 605 in fig. 10, but also shown in figs. 7, 8, 9), where P is an integer greater than or equal to 2 (M1 and M2; therefore P=2); 
applying one or more functions to each share of each set of shares (figs. 9-10; i.e. functions such as encryption/decryption/XOR), 
generating a plurality of sets of images (fig. 10), each set of images (fig. 10, DXORM1 and EDXORM1) comprising a number Q of images, where Q is an integer greater than or equal to 2; and 
accumulating (i.e. storing) the images of the sets of images (fig. 9, ED stored in Memory 520), starting with at most Q-1 images (i.e. ED) selected from among the images of one of the sets of images (fig. 9, images ED XORM1 and EDXORM2).  
Regarding claim 2, Samsung teaches:
2. The method according to claim 1, wherein the generating the sets of shares comprises applying masks to the message (fig. 9).  
Regarding claim 3, Samsung teaches:
3. The method of claim 2, comprising randomly selecting masks to apply to the message (page 2 lines 30-32; i.e. randomizing an operation sequence, such as masking technique).  
Regarding claim 4, Samsung teaches:
4. The method according to claim 2, wherein the applying a mask comprises performing an XOR operation (fig. 9).  
Regarding claim 5, Samsung teaches:
5. The method according to claim 1, wherein the accumulation comprises applying XOR operations (fig. 9, XOR 553, 554, see also fig. 8).  
Regarding claim 6, Samsung teaches:
6. The method according to claim 1, wherein the encryption function is a linear transformation (page 3, 21-24, i.e., linear functions).  
Regarding claim 7, Samsung teaches:
7. The method according to claim 6, wherein each image of one of the sets of images is obtained by applying a same function to each share of a corresponding set of shares (see fig 9 and fig. 10; page 15 lines 26-27; i.e., redundancy of circuits).  
Regarding claim 8, Samsung teaches:
8. The method according to claim 1, wherein the encryption function is a non-linear (S-box circuit) transformation (page 3, lines 25-28).  
Regarding claim 9, Samsung teaches:
9. The method according to claim 8, wherein each image of one of the sets of images is obtained by applying a function (fig. 9, functions such as 531), among a plurality of different functions (fig. 9, functions such as 511, 560, 551, 554, 553), to at most P minus one shares of a corresponding set of shares (fig. 9-10, M1 for instance).  
Regarding claim 10, Samsung teaches:
10. The method according to claim 1, comprising verifying whether a result of the accumulation of the images of the sets of images is zero (page 14 lines 21-26; verifies that the result is the same (no difference), otherwise, an error is recognized).  
Regarding claim 11, Samsung teaches:
11. The method according to claim 1, wherein the function(s) are applied in a random order to shares of a set of shares (page 2 lines 30-32; i.e. randomizing an operation sequence, such as masking technique).  
Regarding claim 12, all claims are set forth and rejected as it has been discussed in claim 1.  
Regarding claim 13, all claims are set forth and rejected as it has been discussed in claim 2.
Regarding claim 14, all claims are set forth and rejected as it has been discussed in claim 5.  
Regarding claim 15, all claims are set forth and rejected as it has been discussed in claim 6.  
Regarding claim 16, all claims are set forth and rejected as it has been discussed in claim 7.  
Regarding claim 17, all claims are set forth and rejected as it has been discussed in claim 8.  
Regarding claim 18, all claims are set forth and rejected as it has been discussed in claim 9.  
Regarding claim 19, all claims are set forth and rejected as it has been discussed in claim 10.  
Regarding claim 20, all claims are set forth and rejected as it has been discussed in claim 11.  
Regarding claim 21, Samsung teaches:
21. The device of claim 12, wherein the cryptographic circuitry, in operation, stores intermediate results of the accumulating in the memory (fig. 9, memory 520).  
Regarding claim 22, all claims are set forth and rejected as it has been discussed in claim 1.  Additionally, Samsung teaches on the additional limitations:
22. A system, comprising: one or more interfaces (fig. 1); and one or more processing cores coupled to the one or more interfaces (fig. 1-2), wherein the one or more processing cores include cryptographic circuitry (fig. 2, 130)… 
Regarding claim 23, Samsung teaches:
23. The system of claim 22, comprising an integrated circuit including the cryptographic circuitry (fig. 2, 130, see also Fig. 9, 530).  
Regarding claim 24, all claims are set forth and rejected as it has been discussed in claim 6.  
Regarding claim 25, all claims are set forth and rejected as it has been discussed in claim 1.  
Regarding claim 26, all claims are set forth and rejected as it has been discussed in claim 6.  
Regarding claim 27, all claims are set forth and rejected as it has been discussed in claim 7.  
Regarding claim 28, Samsung teaches:
28. The non-transitory computer-readable medium of claim 25, wherein the contents comprise instructions executed by the cryptographic circuitry (fig. 2, 130, see also Fig. 9, 530).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/August 24, 2022/
/ltd/